Citation Nr: 1645842	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970 with subsequent service in the Army Reserves.

This matter came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in September 2014; the transcript is of record.

In February 2015, the Board remanded entitlement to service connection for bilateral hearing loss and tinnitus.  In a May 2015 rating decision, the RO granted service connection for tinnitus, assigning a 10 percent rating, effective October 21, 2008.  The grant of service connection for tinnitus constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  Left ear hearing loss is not shown for VA disability purposes.

2.  The record is at least in equipoise as to whether the Veteran's current hearing loss, right ear, was manifested during active service. 




CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hearing loss, left ear, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for an award of service connection for hearing loss, right ear, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent letters in November 2008 and July 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the bilateral hearing loss claim, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded VA examinations which are discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to the claimed disability.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Only for claims involving chronic diseases under 38 C.F.R. § 3.309(a) is service connection possibly solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss due to an organic disease of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, |
1 Vet. App. 49, 53 (1990). 

Initially, the Board notes that there are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service does not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran asserts that he has bilateral hearing loss due to noise exposure experienced as a helicopter pilot.  T. at 2.  He testified that he wore a particular helmet initially and then was given a new helmet, which was better for sound.  T. at 3.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was pilot and he served in the Republic of Vietnam for 1 year, 1 month and 21 days.  

Based on the above, the Board concedes that the Veteran had noise exposure during active service.

Reports of Medical History completed by the Veteran in September 1967, January 1968, March 1968, October 1971, April 1982, December 1982, October 1993, November 1983, November 1984, November 1985, November 1986, November 1987, November 1988, December 1988, October 1989, October 1990, October 1991, October 1992, and October 1994 reflect that he checked the 'No' box for 'hearing loss.'  07/10/2009 VBMS, STR-Medical (#1) at 24, 32, 35, 39, 42, 44, 46, 48, 50, 52, 56, 58, 63; 07/10/2009 VBMS, STR-Medical (#2) at 7, 15, 21; 07/10/2009 VBMS, STR-Medical (#3) at 3; 07/10/2009 VBMS, STR-Medical at 8.  Reports of Medical Examination conducted in July 1967, January 1968, February 1969, April 1982, November 1983,  November 1984, November 1986, November 1988, December 1988, October 1989, October 1990, October 1991, October 1992, October 1993, and October 1994 reflect audiometry testing which shows no hearing loss per § 3.385, although threshold fluctuations are shown.  07/10/2009 VBMS, STR-Medical (#2) at 5, 14, 19; 07/10/2009 VBMS, STR-Medical (#4) at 7; 07/10/2009 VBMS, STR-Medical (#5) at 75, 76, 81, 86, 90, 94, 97, 99, 101, 103.

In October 2009, the Veteran underwent a VA examination to assess the etiology of his claimed bilateral hearing loss.  Puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
25
30
LEFT
10
5
15
10
30

Speech discrimination was 96 percent in both ears.  Per Hensley, while some degree of hearing loss was shown at 4000 Hertz in both ears, such findings do not reflect a defect in either ear.  McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of § 3.385 is not a "defect" because it is not considered a disability for VA purposes).  As none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz reached 40 decibels, and none of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) were 26 decibels or greater, hearing loss was not shown in the right or left ear per § 3.385.  

In April 2015, the Veteran underwent a VA audiometric examination and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
30
50
LEFT
20
15
25
15
35

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  Per such findings, hearing loss is not shown in the left ear.  

With regard to the left ear, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz reach 40 decibels.  None of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater.  With regard to the speech recognition score for the left ear, it was 96 and 100 percent at the two VA examinations.  Consequently, in this case, the Veteran's hearing, left ear, is within normal limits for VA purposes.  38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In other words, in the absence of proof of present disability, in this case impaired hearing in the left ear per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss in the left ear as defined by § 3.385.  As a disability is not shown in the left ear, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with respect to his noise exposure experienced during service.  While the Board finds these assertions credible, the fact remains that he does not have a disability of the left ear for VA purposes. 

With regard to the right ear, as detailed above, at the October 2009 VA examination hearing loss was not shown per § 3.385.  At the July 2015 VA examination, however, hearing loss was shown per § 3.385, as the frequency at 4000 Hertz is greater than 40 decibels.  

As noise exposure is conceded and it is shown that he has a current hearing loss disability in the right ear, the outcome of the appeal turns on whether the hearing loss, right ear, is related to the noise exposure or other disease or injury in service. 

The April 2015 VA examiner opined that the Veteran's hearing loss, right ear, is not due to service based on the finding that while he was exposed to some noise during service, records do not reflect a significant change in thresholds during military service.  With regard to tinnitus, however, the examiner commented that the Veteran was exposed to significant noise exposure during military service and that noise exposure is known to cause hearing loss and tinnitus.  

Despite the fact that the Veteran submitted his claim for compensation many years after separation from active and reserve service and there are no service treatment records reflecting hearing loss, right ear, the Board finds the Veteran's assertions of in-service hearing loss, right ear, due to exposure to hazardous noise levels to be consistent with his MOS and the duties thereof in service.  The Veteran is competent to attest to problems with hearing in his ear, and the Board finds these assertions to be credible as well.  In light of the Veteran's in-service noise exposure, the fact that he did not always wear adequate hearing protection during service, and the examiner's finding that he suffered from significant noise exposure during service, the Board finds the evidence is in equipoise with respect to whether his hearing loss, right ear, is related to his active service.  Furthermore, the Board notes that in the case of chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  As indicated, sensorineural hearing loss is considered an organic disease of the nervous system, and as such is a chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Fountain v. Shinseki, 27 Vet. App. 258, 271 (2015); 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the third element of service connection has been established and service connection is warranted for hearing loss, right ear.  


ORDER

Entitlement to service connection for hearing loss, left ear, is denied.

Entitlement to service connection for hearing loss, right ear, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


